Title: From George Washington to George Clinton, 24 April 1778
From: Washington, George
To: Clinton, George



Dear Sir,
H. Qrs V[alley] f[orge] April 24th 1778.

In the affair of Princetown the winter before last, a box was taken from the enemy, which by appearances was supposed to contain a quantity of hard money. It was put into a small ammunition cart, on the spur of the occasion and has since disappeared. I am informed there were some suspicions at the time against one Crane, a Capt. Lieutenant in the artillery—who, it was imagined had converted the box and its contents to his own use.
The inclosed letter to Mr Hamilton gives some reason to believe those suspicions were not without foundation; and if any method could be fallen upon to detect the villainy, and recover the money, or some equivalent for it, it would not be amiss. I am not able to give you any clue to the discovery further than to refer you to Mr Kip; whom I have desired to communicate to you all the information he may be possessed of, on the subject. Crane it seems, lives in Orange county, within your government. I am with much Respect & Esteem Sir Your most Obed. Serv.

G.W.

